Case 1:21-cv-21509-JEM Document 1-69 Entered on FLSD Docket 04/19/2021 Page 1 of 11




                          (;+,%,7
Case 1:21-cv-21509-JEM Document 1-69 Entered on FLSD Docket 04/19/2021 Page 2 of 11




     29 December 2020/jpa/ege

     20910/ASM/JPA (C-20911/ASM)

     1. GRUPO UNIDOS POR EL CANAL, S.A. (Panama) 2. SACYR, S.A. (Spain) 3. WEBUILD
     S.P.A. (formerly SALINI-IMPREGILO S.P.A.) (Italy) 4. JAN DE NUL, N.V. (Belgium)
     vs/ AUTORIDAD DEL CANAL DE PANAMA (Panama)
     Counsel: Juan Pablo Argentato                                 (Tel:     +33 1 49 53 30 28)
     Deputy Counsel: Amanda Jiménez Pintón                         (Tel:     +33 1 49 53 28 51)
                                                                   (Fax:     +33 1 49 53 57 79)
                                                                   (Email:   ica1@iccwbo.org)


     Pierre-Yves Gunter
     Anya Marinkovich
     BÄR & KARRER SA
     12, quai de la Poste
     CH-1211 Geneva 11
     Switzerland
                                                        By email: pierre-yves.gunter@baerkarrer.ch
                                                                  anya.marinkovich@baerkarrer.ch
     Claus von Wobeser
     VON WOBESER Y SIERRA, S.C.
     Paseo de los Tamarindos 60, 4th floor
     Bosques de las Lomas, Cuajimalpa
     05120 Mexico City
     Mexico
                                                             By email: cvonwobeser@vwys.com.mx

     Robert Gaitskell
     KEATING CHAMBERS
     10 Essex Street
     London WC2R 3AA
     United Kingdom
                                                        By email: rgaitskell@keatingchambers.com

     Carolyn B. Lamm
     Francis A. Vasquez, Jr.
     Hansel Pham
     Matthew Drossos
     WHITE & CASE LLP
     701 Thirteenth Street, N.W.
     Washington, D.C. 20005
     U.S.A.
                                         By email: clamm@whitecase.com; fvasquez@whitecase.com
                                                  hpham@whitecase.com; mdrossos@whitecase.com
                                                                                           .../...
Case 1:21-cv-21509-JEM Document 1-69 Entered on FLSD Docket 04/19/2021 Page 3 of 11



     20910/ASM/JPA (C-20911/ASM)                                                      Page 2

     Phillip Capper
     Nicolas Bouchardie
     Paul Brumpton
     Daniel Garton
     Alexandra Guilbault
     Angélica André
     James Holden
     Kirsten Odynski
     WHITE & CASE LLP
     19, Place Vendôme
     75001 Paris
     France
                               By email: pcapper@whitecase.com; nbouchardie@whitecase.com;
                                            pbrumpton@whitease.com; dgarton@whitecase.com
                    aguilbault@whitecase.com; aandre@whitecase.com; jholden@whitecase.com;
                                kodynski@whitecase.com; claimants.gupc.20910@whitecase.com
     Ana Maria Legendre Burbano
     WHITE & CASE LLP
     Paseo de la Castellana, 7
     28046 Madrid
     Spain
                                                By email: ana.maria.legendre@whitecase.com

     Antonio Crivellaro
     Andrea Carlevaris
     Giovanni Minuto
     BONELLI EREDE STUDIO LEGALE
     Via Michele Barozzi 1
     20122 Milan
     Italy
                                                    By email: antonio.crivellaro@beplex.com
                                                               andrea.carlevaris@belex.com
                                                               giovanni.minuto@beplex.com

     Richard Preston
     Jeffrey M. Hummel
     SEYFARTH SHAW LLP
     975 F Street, N.W.
     Washington, D.C. 20004
     U.S.A.
                                                            By email: rpreston@seyfarth.com
                                                                      jhummel@seyfarth.com
     Elliott Geisinger
     Christopher Boog
     SCHELLENBERG WITTMER
     15bis, rue des Alpes,
     P.O. Box 2088
     1211 Geneva 1
     Switzerland
                                                      By email: Elliott.Geisinger@swlegal.ch
                                                               christopher.boog@swlegal.ch
                                                             SW_GUPC_20910@swlegal.ch
                                                                                       .../...
Case 1:21-cv-21509-JEM Document 1-69 Entered on FLSD Docket 04/19/2021 Page 4 of 11



     20910/ASM/JPA (C-20911/ASM)                                                    Page 3

     Jorge F. Lee
     Anibal Galindo
     Eduardo Gomez
     Monica Crespo
     ALEMAN, CORDERO, GALINDO & LEE
     2do piso, Humboldt Tower
     Calle 53 Este, Marbella
     Panama City
     Panama
                                                           By email: mcrespo@alcogal.com
                                                                          jfl@alcogal.com
                                                                    agalindo@alcogal.com
                                                                      egomez@alcogal.com
     R. Perez / C. Iso
     A. Sala
     P. Moder / M. Perruccio
     Ciaran Chesser
                                                              By email: rperez@sacyr.com
                                                                          ciso@sacyr.com
                                                              asala@cortes-abogados.com
                                                              p.moder@webuildgroup.com
                                                           m.perruccio@webuildgroup.com
                                                             ciaran.chesser@jandenul.com
                                                  TSolPanamaArbitrage.DAB@jandenul.com
     Nick Henchie / James Loftis
     Scott Stiegler / Peter Danysh
     Georgina Barlow / Susanna Fidoe
     Charles Aitchison / Ben Grunberger-Kirsh
     Ciara Ros / Stephanie Archer
     Delphine Troquet / Maria Fernández Sánchez
     VINSON & ELKINS LLP
     20 Fenchurch Street
     EC3M 3BY London
     UK
                                                            By email: nhenchie@velaw.com
                                                                          jloftis@velaw.com
                                                                      sstiegler@velaw.com
                                                                       pdanysh@velaw.com
                                                                       gbarlow@velaw.com
                                                                          sfidoe@velaw.com
                                                                    caitchison@velaw.com
                                                             bgrunberger-kirsh@velaw.com
                                                                            cros@velaw.com
                                                                        sarcher@velaw.com
                                                                      dtroquet@velaw.com
                                                                   mfernandez@velaw.com
                                                                                     …/…
Case 1:21-cv-21509-JEM Document 1-69 Entered on FLSD Docket 04/19/2021 Page 5 of 11


     20910/ASM/JPA (C-20911/ASM)                                                             Page 4

     Raid Abu-Manneh
     Kwadwo Sarkodie
     MAYER BROWN INTERNATIONAL LLP
     201 Bishopsgate
     London EC2M 3AF
     United Kingdom
                                                           By email: rabu-manneh@mayerbrown.com
                                                                        ksarkodie@mayerbrown.com
     Andrés Jana
     BOFILL MIR & ALVAREZ JANA
     Av. Andrés Bello 2711
     Piso 8, Torre Costanera, Las Condes
     Santiago 7550611
     Chile
                                                                          By email: ajana@bmaj.cl

     Manus McMullan QC
     Christopher Lewis
     Peter Land
     ATKIN CHAMBERS
     Gray’s Inn
     London WC1R 5AT
     United Kingdom
                                                           By email: mmcmullan@atkinchambers.com
                                                                        clewis@atkinchambers.com
                                                                        pland@atkinschambers.com
     Carlos Arrue Montenegro
     Karla Arias
     ACP Section for Legal Advice on Contracts, Canal Expansion Program
     Edificio 739, Corozal Oeste
     Panama
     Republic of Panama
                                                                By email: caarrue@pancanal.com
                                                                           karias@pancanal.com



     Dear Mesdames and Sirs,

     At its session of 17 December 2020, the International Court of Arbitration of the International
     Chamber of Commerce (“Court”) decided, inter alia:

        1. that the challenge filed against all the members of the arbitral tribunal is admissible
           (Article 14(3));

        2. to reject the challenge on the merits (Article 14(3));

        3. to communicate the reasons for the decision on the challenge submitted by Claimants
           (Article 11(4)).

     Following the Secretariat’s correspondence of 17 December 2020, the Court’s reasons on the
     challenge are communicated herein.
                                                                                          …/…
Case 1:21-cv-21509-JEM Document 1-69 Entered on FLSD Docket 04/19/2021 Page 6 of 11


     20910/ASM/JPA (C-20911/ASM)                                                                  Page 5

                                                 REASONS

     Introduction

     The Court examined all submissions filed by the parties and the members of the arbitral tribunal
     regarding Claimants’ challenge dated 28 October 2020, including, inter alia, (i) comments filed
     by each member of the arbitral tribunal on 12 November 2020, (ii) Claimants’ submission dated
     19 November 2020, (iii) additional comments filed by each member of the arbitral tribunal on 24
     November 2020, (iv) Respondent’s submission dated 1 December 2020, (v) Claimants’ letter
     dated 14 December 2020, (vi) Respondent’s letter dated 15 December 2020, and (vii) final
     comments filed by each members of the arbitral tribunal on 16 December 2020.

     Pursuant to Article 14 of the Rules and the parties’ express request for the Court to communicate
     the reasons for its decision on Claimants’ challenge, the Court has agreed to communicate the
     reasons for its decision.

     Claimants allege that each of the arbitrators improperly failed to timely make certain disclosures
     of professional relationships with, inter alia, one of the other arbitrators in this case, counsel in
     this case and/or an arbitrator in a different related arbitration. Claimants take the view that for
     each of the relationships they have identified upon their investigation after the Second Partial
     Award was rendered on 26 September 2020, or that has been disclosed by the arbitrators
     pursuant to Claimants’ letter (in related ICC Case 22466/ASM/JPA) of 15 October 2020, a
     disclosure should have been made but was not made timely. In any event Claimants allege the
     relevant professional relationships at issue in themselves justify the challenge against each of the
     arbitrators. Claimants moreover are of the view that the non-disclosure of the identified
     professional relationships in totality raises “issues of principle of fundamental importance for
     ICC Arbitration” (Cl. Letter of 14 December 2020). Claimants call into question the arbitrators’
     “practices” and urge the Court to consider whether these can still be “tolerated in the 21st
     century” (idem).

     Each of the challenges against each of the arbitrators shall be addressed hereinafter on its own
     merits under Article 14 of the Rules.

     To determine whether the challenges relating to the arbitrators’ failures to disclose should be
     granted, a two pronged test is in order: (i) whether the facts at issue should have been disclosed
     by the relevant arbitrator (Article 11 of the Rules) and, if so, (ii) whether the facts that the
     arbitrator failed to disclose are of such a nature that the challenge is well founded. A failure to
     disclose circumstances that an arbitrator should have disclosed does not per se lead to the
     conclusion the challenge should be granted. An objective test is applied in the context of Article
     14 of the ICC Rules.

                                                                                                    …/…
Case 1:21-cv-21509-JEM Document 1-69 Entered on FLSD Docket 04/19/2021 Page 7 of 11


     20910/ASM/JPA (C-20911/ASM)                                                                  Page 6

     Claimants’ challenge against Mr Gunter

      Claimants argue that the arbitral tribunal’s president, Mr Gunter has:

         1. Failed to disclose his role as arbitrator in three unrelated arbitrations in which Prof
            Hanotiau also acts or acted as an arbitrator, while Prof Hanotiau sat as president in a
            related case between the same parties under the same contracts (ICC Case
            19962/ASM/JPA) which concluded on 27 July 2017 with a Final Award. Claimants
            allege the Second Partial Award in ICC Case 20910/ASM/JPA closely follows the
            findings in the Final Award in the related case, and asserts the relationships in the
            unrelated arbitrations between Mr Gunter and Prof Hanotiau should have been disclosed
            timely by Mr Gunter and in any event cause reasonable doubt as to Mr Gunter’s
            independence and impartiality. In their letter of 14 December 2020, Claimants added the
            allegation that Mr Gunter appeared as counsel before Prof Hanotiau as Chairman in an
            unrelated arbitration which concluded with a Final Award in 2016 that – Claimants allege
            – was favorable to Mr Gunter’s client.

         2. Failed to disclose his role as arbitrator in unrelated ICC Case 24400 in which he sat
            together with Mr Gaitskell (Respondent’s nominated co-arbitrator in this arbitration).

         3. Been reluctant to conduct a conflict check with respect to all members of his firm.

     Admissibility with respect to challenge against Mr Gunter

     Claimants allege that the three circumstances complained of became known to them in response
     to their letter of 15 October 2020 to the (same) arbitrators in ICC Case 22466/ASM/JPA, or have
     been discovered by them after investigations triggered by the Second Partial Award of 26
     September 2020. It is not in dispute that Claimants filed their challenge on 28 October 2020,
     within 30 days after their receipt of the Second Partial Award on 29 September 2020.

     Respondent alleges with respect to circumstances 1 and 2 that Claimants could have requested
     the disclosures earlier in the proceedings if they had deemed disclosures of the type of
     professional relationships at issue of relevance.

     Under Article 14(2) of the Rules, the admissibility of a challenge is not affected by the question
     of whether the challenging party could have specifically requested the challenged arbitrator
     earlier to make disclosures with respect to certain categories of circumstances. Hence,
     Respondent’s corresponding objection to admissibility fails.

     Further, Respondent contends that the facts concerning a prior ICC case on which Mr Gunter sat
     with Prof Hanotiau were part of the public domain. It was only after receipt of the Second Partial
     Award that Claimants allege to have further performed investigations concerning the existence
     of professional relations between Mr Gunter and Prof Hanotiau. Under these circumstances, the
     Court holds the challenge was timely filed and Claimants cannot be deemed to have become
     aware of the circumstances complained of before the Second Partial Award was received.

     With respect to circumstance 3, it is uncontested that the ground is admissible, as it arises out of
     the responses by Mr Gunter to Claimants’ requests since their letter of 15 October 2020.

     Thus, the challenge against Mr Gunter is admissible with respect to all three circumstances
     invoked.

                                                                                                   …/…
Case 1:21-cv-21509-JEM Document 1-69 Entered on FLSD Docket 04/19/2021 Page 8 of 11


     20910/ASM/JPA (C-20911/ASM)                                                                    Page 7

     Merits of the challenge against Mr Gunter

     As for circumstance 1, Claimants allege that a certain (financial) dependence between Mr Gunter
     and Prof Hanotiau would have been the consequence of Mr Gunter sitting with Prof Hanotiau in
     three unrelated cases, and appearing as counsel before him in a fourth case in which allegedly Mr
     Gunter’s client prevailed, improperly affecting Mr Gunter’s impartiality and independence vis-à-
     vis the related Final Award that Prof Hanotiau rendered as president. Further, they allege that
     discussions would have taken place, or could have taken place, between Mr Gunter and Prof
     Hanotiau on the Panama Canal cases in the context of the unrelated arbitrations, which
     discussions could or would have improperly affected Mr Gunter’s independence and
     impartiality. In any event, Claimants are of the view that Mr Gunter should have disclosed his
     professional relationships with Prof Hanotiau, which he failed to do timely.

     There is no evidence for any assertion that Mr Gunter and Prof Hanotiau have discussed the
     Panama Canal arbitrations in the context of the other unrelated arbitrations in which they jointly
     were involved. Claimants state in paragraph 53 of their letter of 28 October 2020 that the
     undisclosed appointments “create, at a minimum, an appearance of possible bias and
     prejudgment and thus give rise to reasonable doubts as to Mr Gunter’s independence and
     impartiality”. Claimants’ allegation that an appearance of possible bias and prejudgment would
     exist which equates to reasonable doubts as to Mr Gunter’s independence and impartiality, is
     rejected. Mr Gunter and Prof Hanotiau’s serving as arbitrators in unrelated arbitrations together
     might have created a theoretical opportunity for them to discuss issues relevant to the Panama
     Canal arbitrations, yet this theoretical opportunity of improper communication between them
     arises at any time whether they are arbitrators together in unrelated arbitrations or not.
     Claimants’ allegation presumes that Mr Gunter and Prof Hanotiau would both have violated, or
     could have violated, their confidentiality obligations, merely because they encountered each
     other professionally, which presumption has no basis. The alleged appearance of possible bias
     does not constitute a reasonable doubt as to Mr Gunter’s independence or impartiality.

     As for the alleged relationship of dependence arising out of the appointments of Mr Gunter and
     Prof Hanotiau in the unrelated arbitrations and out of Mr Gunter’s appearance before Prof
     Hanotiau in an arbitration as counsel, that has not been established either. It is stated in the
     record that (i) in an LCIA Arbitration, Mr Gunter was jointly nominated as president by the co-
     arbitrators (Prof Hanotiau and Mr Radicati di Brozolo); (ii) in ICC Case 22166/DDA, Prof
     Hanotiau was jointly nominated as president by the co-arbitrators (Mr Gunter and Mr
     Delebecque); and (iii) in the Ad-Hoc Arbitration, Prof Hanotiau was jointly nominated as
     president by the co-arbitrators (Mr Gunter and Mr Rud). Prof Hanotiau was not solely
     responsible for any of Mr Gunter’s appointments in these cases or vice versa. Prof Hanotiau is
     not an arbitrator in this arbitration, yet in a related arbitration that concluded in 2017. There is no
     compelling argument why a reasonable doubt as to Mr Gunter’s independence in this arbitration
     would have arisen because of his professional relationships with Prof Hanotiau.

     Claimants’ view that Mr Gunter should have timely disclosed professional relationships with
     Prof Hanotiau, the president of the arbitral tribunal in a different but related arbitration, is not
     supported by the (non-exhaustive) list of disclosable circumstances in the ICC Note, nor is a
     similar situation contemplated in other sources (non-exhaustively) listing disclosable
     circumstances. The Court holds that Mr Gunter’s relationships with Prof Hanotiau, an arbitrator
     in a related but different arbitration, were not of such a nature that they “might … call into
     question the arbitrator’s independence in the eyes of the parties” and thus Mr Gunter had no
     duty to disclose such circumstances.

                                                                                                     …/…
Case 1:21-cv-21509-JEM Document 1-69 Entered on FLSD Docket 04/19/2021 Page 9 of 11


     20910/ASM/JPA (C-20911/ASM)                                                                Page 8

     As for circumstance 2, Mr Gunter sits with Mr Gaitskell in an unrelated ICC arbitration and both
     did not disclose this fact. Both Mr Gunter and Mr Gaitskell have explained they deemed, and
     deem, it irrelevant. Regardless of whether the circumstance should or should not have been
     disclosed, the challenge fails in any event. Claimants’ assert that they would or could have
     discussed the Panama Canal arbitrations in this context without the presence of third arbitrator
     Mr von Wobeser. There is no evidence for this assertion, and thus, this allegation fails. The mere
     theoretical opportunity to discuss the matter without the third arbitrator, which may arise in any
     context, cannot qualify as a reasonable doubt as to Mr Gunter’s independence or impartiality.

     As for circumstance 3, the Court holds that Mr Gunter’s responses to Claimants’ letters since the
     Second Partial Award do not show the alleged reluctance, let alone reluctance of a nature
     justifying Claimants’ challenge on this basis.

     In light of the above, Claimants’ challenge against Mr Gunter is rejected on the merits.

     Claimants’ challenge against Mr Gaitskell

     Claimants argue that Mr Gaitskell has:

        1. Not timely disclosed he is sitting with Mr Gunter in unrelated ICC Case 24400.
        2. Not timely disclosed that Mr McMullan of Atkin Chambers, counsel for Respondent, is
           currently representing a party in another arbitration in which Mr Gaitskell is acting as
           arbitrator. Mr Gaitskell was appointed as president by the two co-arbitrators.
        3. Not timely disclosed that Mr White – who is in the same chambers as Mr McMullan but
           not as Mr Gaitskell – sits with Mr Gaitskell in one or two unrelated arbitrations in one of
           which Mr White together with the other co-arbitrator appointed Mr Gaitskell as president.
        4. Failed to properly conduct a conflict search regarding other members of Mr Gaitskell’s
           chambers – Keating chambers.

     Admissibility of the challenge against Mr Gaitskell

     Respondent alleges the challenges are inadmissible because Claimants could have requested Mr
     Gaitskell the respective disclosures before the Second Partial Award. As explained above, this
     point cannot affect the admissibility of the challenge. Respondent has further alleged that Mr
     White (referred to under circumstance 3) would have been appointed to the relevant tribunal by a
     party or parties represented by a team of counsel of White & Case, the firm of counsel for
     Claimants in this arbitration. Respondent seeks to imply knowledge of Claimants’ of the
     circumstance now complained of on this basis. It is not disputed that the counsel team of White
     & Case involved in both cases differs. Hence, this alleged fact does not, in the Court’s opinion,
     affect the admissibility of the challenge.

                                                                                                 …/…
Case 1:21-cv-21509-JEM Document 1-69 Entered on FLSD Docket 04/19/2021 Page 10 of 11


      20910/ASM/JPA (C-20911/ASM)                                                                   Page 9

      Merits of the challenge against Mr Gaitskell

      Circumstance 1 fails for the same reason as it did with respect to the challenge of Mr Gunter.

      With respect to circumstance 2, pursuant to the ICC Note, an arbitrator should disclose
      professional relationships with counsel to one of the parties. In this particular case, Mr Gaitskell
      sits as president of an arbitral tribunal in a case where Mr McMullan, counsel for Respondent,
      acts for one of the parties. However, the mere fact that counsel for Respondent appeared in one
      other arbitration before Mr Gaitskell is not such as to cast reasonable doubts as to Mr Gaitskell’s
      continued independence or impartiality. This is not changed by Mr Gaitskell’s failure to timely
      disclose this circumstance.

      With respect to circumstance 3, Mr Gaitskell did not have a duty to disclose that a member of the
      same chambers as Mr McMullan’s – Mr White – appointed Mr Gaitskell as president of an
      arbitral tribunal together with the other co-arbitrator. Claimants’ challenge in this respect relies
      on the assertion that barristers chambers should be treated the same as law firms in this respect,
      such that Mr Gaitskell should have made disclosures of relevant professional relationships with
      all barristers belonging to the same chambers as Mr McMullan. This general assertion finds no
      basis in the materials relied upon by Claimants, and ignores the structure of barristers chambers
      as well as confidentiality obligations applying between members of such chambers.

      Finally, on circumstance 4, Mr Gaitskell did indicate that due to – inter alia – confidentiality
      rules of the bar he is not able to verify or disclose information regarding other members of his
      chambers, which is disputed by Claimants who contend barristers chambers are generally
      identical to law firms in this respect. The Court is not persuaded that Mr Gaitskell omitted to
      verify and disclose information he could, and should, have verified and disclosed. Claimants’
      allegation that barristers chambers are identical to law firms in terms of the ability to perform
      conflict checks and in terms of internal obligations of confidentiality between members, is
      unfounded.

      In light of the above, Claimants’ challenge against Mr Gaitskell is rejected on the merits.

      Claimants’ challenge against Mr von Wobeser

      With respect to Mr von Wobeser, Claimants allege that he:

         1. Lacks the required independence and impartiality given the grounds for the challenges
            against Mr Gunter and Mr Gaitskell and the fact that Mr von Wobeser has been, or must
            have been, unduly influenced by deliberating with them.
         2. Failed to disclose that he sits in an ongoing ICSID arbitration with Mr Jana, counsel for
            Respondent, and was arbitrator in a previous ICSID case in which Mr Jana acted as
            counsel, two circumstances that moreover in themselves cast reasonable doubts as to his
            independence and impartiality.

                                                                                                     …/…
Case 1:21-cv-21509-JEM Document 1-69 Entered on FLSD Docket 04/19/2021 Page 11 of 11


      20910/ASM/JPA (C-20911/ASM)                                                              Page 10

      Admissibility of the challenge against Mr von Wobeser

      Because the respective challenges against Mr Gunter and Gaitskell are admissible, the first
      circumstance is equally admissible as it relies on those other challenges. As for circumstance 2,
      Respondent alleges the relevant information was part of the public domain and therefore could
      have been known long before. In the circumstances of this arbitration, the Court does not
      consider that Claimants should be deemed to have known of the circumstances complained of
      before the rendering of the Second Partial Award and thus hold the challenge to be admissible.

      Thus, both circumstances relied on are admissible.

      Merits of the challenge against Mr von Wobeser

      The first circumstance invoked lacks merit, because the underlying challenges against Mr Gunter
      and Mr Gaitskell fail.

      With respect to the second circumstance, the ICC Note states that an arbitrator should disclose
      professional relationships with counsel appearing in the arbitration. The case in which Mr Jana
      appeared before Mr von Wobeser ended in 2007, which was eight years before the current
      arbitration was initiated. Mr von Wobeser moreover did disclose generally that over the years he
      had had and has professional relationships with the law firms to which counsel for the parties
      belonged. Mr von Wobeser’s more recent role as arbitrator in an ICSID case sitting together with
      Mr Jana should have been disclosed as a professional relationship pursuant to the ICC Note.

      It is noted that Mr von Wobeser is Claimants’ appointed arbitrator in this arbitration, while Mr
      Jana is counsel for Respondent. Regardless of whether or not Mr von Wobeser should have
      specifically disclosed his role as arbitrator together with Mr Jana, the Court does not consider
      that role to be such that it calls into question Mr von Wobeser’s continued independence or
      impartiality. The case concluded in 2007 where Mr Jana appeared before Mr von Wobeser is not
      of relevance in the Court’s view considering the long time period that had passed when Mr von
      Wobeser was appointed in the present arbitration.

      In light of the above, Claimants’ challenge against Mr von Wobeser is rejected on the merits.

      Conclusion

      For the reasons stated above, the Court deems all challenges admissible, and rejects them all on
      the merits.

      Yours faithfully,




      Juan Pablo Argentato
      Counsel
      Secretariat of the ICC International Court of Arbitration
